DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capelle (U.S. Pub. No. 2009/0014151) in view of Kim (U.S. Pat. No. 10,151,279).
Regarding claim 17, Capelle discloses a vehicle exhaust gas recirculation cooler comprising: 
a housing (50, 59) located outside a water jacket (specification of this application shows this as the cooling around the cylinders which this reference is outside of the cylinders) of an internal combustion engine mounted in a vehicle and including a cooling fluid inlet (56) and a cooling fluid outlet (58); 
a single (20) or a plurality of gas tubes (single option addressed) disposed inside the housing and configuring an exhaust gas flow path; 
a tube plate (59) including tube insertion holes to which opposing ends of the gas tubes are inserted and fixed (shown in fig. 1); and 
a gas cover (60) coupled to the housing on an outer side of the tube plate and including an exhaust gas inlet (22) connected to one end of the gas tube and an exhaust gas outlet (24) connected to the other end of the gas tube,
wherein the cooling fluid inlet is provided adjacent to the mounting location (substitute limitation, actual is addressed below. 62 is provided on the housing cover 60 used for mounting and so would be adjacent to what it is mounted to) to receive a coolant and supply the received coolant to the inside of the housing (fig. 2 shows the inlet would direct fluid inside the housing), and the cooling fluid outlet is provided on the gas cover (shown in fig. 2 is the outlet, 64,  on the gas cover 60) and adjacent to the exhaust gas outlet (64 is adjacent to the outlet 24/68)
wherein the tube plate includes a cooling fluid guide portion (52 protrudes from the plate 60 and is a guide to coolant disclosed in paragraph 51 where this seal “forms passageways for the coolant”.) in which an inner side surface thereof at a position corresponding to the flat portion protrudes toward the flat portion
Note: this limitation does not require that this be the only place the cooling fluid guide protrudes.
wherein the cooling fluid guide part is formed such that a length thereof parallel to the tube plate is longer than a height thereof perpendicular to the tube plate, the height of the cooling fluid guide part being shorter than a distance between the tubes and the tube plate at an outermost position of the tubes toward the tube plate (shown in fig. 1).
Capelle does not disclose that the housing is provided in a cylinder block or mounting location is the cylinder block to receive a coolant flowing inside the cylinder block or wherein the gas tube comprises: a flat portion horizontally extending in a length direction of the housing; a first bent portion bent from one end of the flat portion to outside the housing; and a second bent portion bent from the other end of the flat portion to outside the housing, wherein the first and second bent portions are bent and rounded to have a predetermined curvature at opposing ends of the flat portion.
Kim, which deals in EGR coolers, teaches to have the housing be provided in a cylinder block (col. 1, lines 60-62) and mounting location is the cylinder block to (col. 1, lines 60-62 discloses mounting on/in the engine block using the cooling water of the engine).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Capelle with the housing in the cylinder block of Kim because this reduces the mounting space needed (col. 7, lines 31-35).
Kim also teaches wherein the gas tube comprises: 
a flat portion horizontally extending in a length direction of the housing (shown in fig. 4a); 
a first bent portion bent from one end of the flat portion to outside the housing (shown in fig. 4a); and 
a second bent portion bent from the other end of the flat portion to outside the housing, wherein the first and second bent portions are bent and rounded to have a predetermined curvature at opposing ends of the flat portion (shown in fig. 4a).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Capelle with the teachings of Kim because this would help to elongate the cooling passage without projecting further from the engine block and also to allow the cooler to traverse a distance when transporting the exhaust gas from an exhaust portion to the intake.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04 IV B.
Regarding claim 18 which depends from claim 17, Capelle discloses wherein the cooling fluid inlet is provided adjacent to the cylinder block, and the cooling fluid outlet is provided outside the cylinder block (both the inlet and outlet are adjacent and exterior to the cylinder block)
Regarding claim 19 which depends from claim 17, Capelle discloses wherein the cooling fluid outlet is provided outside the cylinder block through the tube plate and the gas cover (shown in fig. 1).
Regarding claim 20 which depends from claim 19, Capelle discloses wherein the cooling fluid outlet includes: 
a first outlet provided at the tube plate; 
a second outlet provided at the gas cover to correspond to the first outlet hole (shown in fig. 1); and 
an outflow pipe having one end connected to the second outlet hole (the conveyance of the engine coolant passage can be called a pipe).
Regarding claim 21 which depends from claim 20, Capelle discloses wherein the first and second outlet holes are provided close to any one of the tube insertion holes (shown in in fig. 2 where they are “close”).
Regarding claim 22 which depends from claim 20, Capelle discloses wherein the first and second outlet holes exhaust gas recirculation are provided close to the exhaust gas outlet (shown in fig. 2).
Regarding claim 23 which depends from claim 17, Capelle discloses wherein the gas tube includes a plurality of rows arranged and spaced apart from each other in a width direction of the tube plate, and the tube of each row has multiple steps (single tube option addressed.  Claim 1 gives the option to have a single tube or many.).
Regarding claim 24 which depends from claim 23, Capelle discloses wherein the gas tube is configured such that the number of steps of the tubes in at least one row disposed on an outermost side is smaller than the number of steps of the tubes in a neighboring row (single tube option addressed.  Claim 1 gives the option to have a single tube or many.).
Regarding claim 25 which depends from claim 17, Capelle discloses wherein the gas tube is configured such that a plurality of rows are arranged and spaced apart from each (single tube option addressed.  Claim 1 gives the option to have a single tube or many.).
Regarding claim 30 which depends from claim 17, Capelle discloses wherein the housing is arranged to be in contact with an outer wall surface of the cylinder block (60 is the mounting surface that when combined with Kim which mounts on the cylinder block this limitation is addressed by the combination of citations) or is integrally provided with the cylinder block (surface option addressed).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capelle (U.S. Pub. No. 2009/0014151) in view of Kim (U.S. Pat. No. 10,151,279) as applied to claim 17 above, and further in view of Nakamura (U.S. Pat. No. 7,661,415).
Regarding claim 29 which depends from claim 17, Capelle does not disclose the limitations of claim 29.
Nakamura, which deals in EGR coolers, teaches wherein the tube plate and the gas cover are braze coupled (col. 7, lines 25-30 discloses brazing all connections of the EGR cooler).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Capelle with the brazing of Nakamura because this creates an integral piece (col. 7, line 28).

Allowable Subject Matter
Claims 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require a heat exchanger mounted inside of an engine block with a mounting plate that has holes for the exhaust gas to enter and leave as well as holes for the coolant to enter and leave.  In addition this plate has a protrusion that guides the coolant and a seal where it is mounted.

Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive.  Applicant argues on pages 5-9 for the amendments made to the claims which do not allow the baffle plate of the Capelle reference to meet the limitations of the claims.  Where this is persuasive there are other items in the structure that are seen to meet the limitations and are addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747